DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 9 and 16 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed 
To receiving customer profile data comprising customer’s preference(s), receiving data related to plurality of merchants in the vicinity of the customer, and the products associated with the plurality of merchants, and based upon the location of the plurality of merchants in relation to the merchants (for example merchants selling the same product (e.g. coffee) are on different floors in a shopping mall), calculating the valuation of the customer to each of the merchants, and presenting the valuation to one of the merchant from the plurality of merchants, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim does not recite any device performing the recited limitations, therefore, it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of processor of a machine and computer executable instructions receiving data related to customer and plurality of merchants, processing the received data to generate a valuation of the customer to the merchants, and presenting the results to one of the merchants amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 – 4, 10 – 12 and 17 – 18,  these claims recite limitations that further define the same abstract idea of receiving the location of the customer, identifying which merchants will be near the path of the customer (e.g. customer moving up the escalator-2, and using the available data to determine list of merchants who are at the approaching floor of the escalator-2), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 5 and 13,  these claims recite limitations that further define the same abstract idea of , these claims recite limitations that further define the same abstract idea of receiving the location of the customer, identifying which merchants will be near the path of the customer (e.g. customer moving up the escalator-2, and using the available data to determine list of merchants who are at the approaching floor of the escalator-2), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 6 – 7, 14 – 15 and 19 – 20,  these claims recite limitations that further define the same abstract idea of using a specific technology to identify merchants in the vicinity of the customer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claim8, this these claims recite limitations that further define the same abstract idea of presenting calculated valuation (results of the analysis) identified merchants, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 8,751,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Patent Application 17/388,240
US Patent 10/460,354
receiving customer profile data associated with a customer in response to an action indicating a preference associated with the customer for a first merchant, the customer profile data identifying an action indicative of a preference associated with the customer for the first merchant including identification of a good purchased by the customer from the first merchant;
receiving customer profile data by a mediator system, the customer profile data identifying actions that explicitly indicate preferences by a customer for one or more merchants including identification of goods purchased by the customer from the one or more merchants;

detecting, via a message received from a communication device by the mediator system, a first location of the communication device associated with the customer, the first location determined via a positioning system receiver of the communication device;

identifying, using the mediator system, a subset of merchants of the one or more merchants that are within a certain distance of the first location of the communication device;
receiving merchant data associated with the first merchant and a second merchant, the merchant data including location characteristics associated with the first and second merchants and product characteristics associated with the first and second merchants;

determining a first location characteristic for the first merchant from the merchant data and a second location characteristic for the second merchant from the merchant data;
triggering a determination, by the mediator system, of first valuations of the customer, each of the first valuations specific to the first location of the communication device and specific to a different merchant in the subset of merchants
determining a first product characteristic associated with the first merchant from the merchant data and a second product characteristic associated with the second merchant from the merchant data;
determining a relationship between the first merchant and the second merchant based on the first and second location characteristics and the first and second product characteristics;

identifying, using the mediator system, a subset of merchants of the one or more merchants that are within a certain distance of the first location of the communication device;

(it would have been obvious to one of ordinary skill in the art that products sold by the merchants are taken into consideration when subset of merchants are identified, for example, if customer’s preference is having a cup of coffee, identifying two coffee shops in the vicinity will of more value for the two coffee shops wanting to target the customer, as compared of identifying a coffee shop and a clothing store in the same vicinity)
calculating a valuation based on the relationship between the first merchant and the second merchant and the preference associated with the customer; and
(identifying, using the mediator system, a subset of merchants of the one or more merchants that are within a certain distance of the first location of the communication device;)
triggering a determination, by the mediator system, of first valuations of the customer, each of the first valuations specific to the first location of the communication device and specific to a different merchant in the subset of merchants, each of the first valuations further based on the customer profile data, the triggering of the determination of the first valuations of the customer is in response to the detecting of the first location of the communication device in the message and a request from the communication device to access a website of the one or more merchants;
presenting the valuation to the one of the first merchant or the second merchant.
providing, via the mediator system, each of the first valuations to the specific merchant;

recalculating the valuations of the customer in response to changes in the communication device's location, and providing the recalculated valuations to the one or more merchants, the recalculating comprising: detecting, via a second message received from the communication device by the mediator system and in response to the communication device moving away from the first location, a second location of the communication device associated with the customer, the second location determined via the positioning system receiver of the communication device, in response to detecting the second location, triggering a second determination by the mediator system of second valuations of the customer specific to a second location of the communication device, each of the second valuations being specific to a different merchant in the subset of merchants, and providing, via the mediator system, each of the second valuations to the second valuation's specific merchant, including providing, to the first merchant, a second valuation specific to the first merchant;

receiving one or more bids, by the mediator system, from one or more of the second set of merchants in response to the providing of the second valuations to the merchants;

selecting a merchant based on the received bids; and

providing to the selected merchant, via the mediator system, a connection to the customer including transmitting data received from the merchant to the communication device of the customer.



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dewitt et al. WIPO Publication WO/2009/035468A teaches system and method for providing merchant supplied offers to a consumer who is within a predetermined distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

October 16, 2022